Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (U.S. Patent Application Publication No. 2012/0044335), referred herein as Goto.
Regarding claim 1, Goto teaches a method for image processing, comprising: acquiring an image, wherein the image comprises a face (para 159, lines 1-3; para 161, lines 1-3; para 184); receiving a selection operation of a beautifying material on a target object in the face, wherein the target object is an organ in the face (para 164, lines 1-7; para 178; para 299); identifying a position of a key point of the target object in the face by using a pre-trained target key point model (para 189, the last 6 lines; para 190; para 197); adjusting a shape of the target object in the face by using the position of the key point and a shape of the beautifying material (paras 204 and 207; paras 233 and 234; paras 248 and 250); dividing an area of an adjusted target object in the image to obtain divided areas (paras 367 and 368; para 372); and filling the divided areas according to the beautifying material to obtain a target image (para 185; para 192, the last 4 lines; paras 209 and 238; para 294).
Regarding claim 2, Goto teaches the method according to claim 1, wherein the adjusting a shape of the target object in the face by using the position of the key point and a shape of the beautifying material comprises: obtaining a source area of the target object in the face by using the position of the key point; and adjusting a shape of the source area to a shape similar to the shape of the beautifying material (paras 204 and 207; paras 233 and 234; paras 248 and 250).
Regarding claim 3, Goto teaches the method according to claim 1, wherein the dividing an area of the adjusted target object in the image comprises: triangulating an area of the adjusted target object in the image (fig 72; para 370).
Regarding claim 5, Goto teaches the method according to claim 1, wherein the acquiring an image comprises: receiving a photographing operation; and photographing and obtaining the image in response to the photographing operation (para 119, lines 1-3; para 161, lines 1-3).
Regarding claim 6, Goto teaches the method according to claim 1, wherein the target object is eyebrows, and the beautifying material is an eyebrow material (paras 230 and 231; para 299).
Regarding claim 7, Goto teaches the method according to claim 1, further comprising: in the case of receiving a sharing operation on the target image, sharing the target image based on a path of the sharing operation (para 186; paras 187 and 188).
Regarding claim 8, Goto teaches the method according to claim 1, further comprising: in the case of receiving a storing operation on the target image, storing the target image (para 186).
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, interface, and memory, which is disclosed by Goto, fig 11, processor 10/12, interface 4, memory 14; paras 153 and 156; para 165, the last 5 lines); thus they are rejected on similar grounds.
Regarding claims 10, 11, and 13-16, the limitations of these claims substantially correspond to the limitations of claims 2, 3, and 5-8, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 17, Goto teaches a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause a computer to execute the method according to claim 1 (Goto, fig 11, medium 14; paras 154 and 155; see claim 1 above).
Regarding claim 18, Goto teaches a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause a computer to execute the method according to claim 2 (Goto, fig 11, medium 14; paras 154 and 155; see claim 2 above).
Regarding claim 19, Goto teaches a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause a computer to execute the method according to claim 3 (Goto, fig 11, medium 14; paras 154 and 155; see claim 3 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, in view of Chen et al. (U.S. Patent Application Publication No. 2019/0035149), referred herein as Chen.
Regarding claim 4, Goto teaches the method according to claim 1, wherein the filling the divided areas according to the beautifying material to obtain a target image comprises: performing processing on the divided areas according to the beautifying material to obtain the target image (para 185; para 192, the last 4 lines; paras 209 and 238; para 294).  Goto does not teach texture mapping to obtain the target image.  Chen teaches a method for image processing comprising acquiring an image comprising a face, identifying key points in the face, and applying materials to targeted positions, wherein the target object comprises triangulated areas (figs 2, 6, and 17; para 209, lines 1-5; para 211; para 225, lines 1-7; paras 471 and 479), and further comprising performing texture mapping on the areas according to the material to obtain a target image (para 225; para 228).  It would have been obvious to one of ordinary skill in the art to utilize texture mapping because as known in the art, and taught by Chen, realistic rendering is an important, but challenging, aspect of the image generation, and texture mapping provides high levels of realism and quality of the output image, beyond that which can be provided by facial geometry alone (see, for example, Chen, para 233).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 20, Goto teaches a non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause a computer to execute the method according to claim 4 (Goto, fig 11, medium 14; paras 154 and 155; see claim 4 above).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Edgar (U.S. Patent Application Publication No. 2008/0219528); System and method for providing simulated images through cosmetic monitoring.
Ye (U.S. Patent Application Publication No. 2014/0016823); Method of virtual makeup achieved by facial tracking.
Chen (U.S. Patent Application Publication No. 2017/0262970); Real-time face beautification features for video images.
Chen (U.S. Patent Application Publication No. 2018/0174370); Scalable real-time face beautification of video images.
Kim (U.S. Patent Application Publication No. 2017/0239017); Orthodontic treatment method using aesthetic guide line.
Sartori (U.S. Patent Application Publication No. 2018/0075523); Generating virtual makeup products.
Sartori (U.S. Patent Application Publication No. 2018/0075524); Applying virtual makeup products.
Ciuc (U.S. Patent Application Publication No. 2019/0279393); Facial features tracker with advanced training for natural rendering of human faces in real-time.
Fu (U.S. Patent Application Publication No. 2019/0014884); Systems and methods for virtual facial makeup removal and simulation, fast facial detection and landmark tracking, reduction in input video lag and shaking, and a method for recommending makeup.
Lee (U.S. Patent Application Publication No. 2019/0362547); Three-dimensional head portrait generating method and electronic device.
Mauger (U.S. Patent Application Publication No. 2021/0219700); Method for simulating the rendering of a make-up product on a body area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613